Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of possession of a weapon after a search of his cell disclosed a six-inch long metal rod secreted in his mattress. Petitioner challenges the determination of his guilt contending, inter alia, that the Hearing Officer failed to assess the reliability of the confidential informant whose tip led to the search. It is well settled, however, that when a determination of guilt does not depend upon the credibility of confidential information, there is no need for an assessment of the informant’s reliability (see, Matter of Shaffer v Hoke, 174 AD2d 787, 789; Matter of Siders v LeFevre, 145 AD2d 874, 875). In this matter, the Hearing Officer based his decision upon the misbehavior report and the testimony of the correction officer who conducted the search. Hence, the finding of guilt was supported by substantial evidence without reliance upon the confidential information. Petitioner’s remaining contentions have been examined and found to be without merit.
Mercure, J. P., Crew III, Casey, Peters and Spain, JJ., *645concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.